16-10992-smb      Doc 5830       Filed 03/07/19 Entered 03/07/19 17:40:59                Main Document
                                              Pg 1 of 12



    UNITED STATES BANKRUPTCY COURT                               Presentment Date:      March 29, 2019 AT
    SOUTHERN DISTRICT OF NEW YORK                                NOON
    -------------------------------------------------------- X   Objection Date:        March 28, 2019 at
                                                                 4:00 p.m.
    In re:                                                   : Case No. 16-10992 (SMB)
                                                             :
    SUNEDISON INC, et al.,                                   : (Chapter 11)
                                                             :
                       Debtors.                              :
                                                             :
                                                             :
    -------------------------------------------------------- x
             NOTICE OF PRESENTMENT OF AN ORDER APPROVING THE
     SETTLEMENT BETWEEN MCKINSEY RECOVERY & TRANSFORMATION
              SERVICES U.S., LLC AND CERTAIN OF ITS AFFILIATES AND
        THE UNITED STATES TRUSTEE AND OPPORTUNITY FOR HEARING

             PLEASE TAKE NOTICE THAT, William K. Harrington, the United States

    Trustee for Region 2 (the “United States Trustee”) and M. Natasha Labovitz, Debevoise

    & Plimpton LLP on behalf of McKinsey,1 will present the attached proposed order

    approving the settlement between McKinsey, including McKinsey Recovery &

    Transformation Services U.S., LLC, the Debtors’ Restructuring Advisor, and the United

    States Trustee (the “Order”) for signature on March 29, 2019 at 12:00 p.m., to the

    Honorable Stuart Bernstein, United States Bankruptcy Judge, United States Bankruptcy

    Court, Southern District of New York, One Bowling Green, New York, NY 10004-1408.

             PLEASE TAKE FURTHER NOTICE, that objections, if any, to the proposed

    Order (the “Objections”) must be made in writing, specify the reasons and provisions of

    the Bankruptcy Code, the Bankruptcy Rules and the Local Rules of the United States

    Bankruptcy Court for the Southern District of New York, and must be filed and served as

    to be received no later than March 28, 2019 at 4:00 p.m. (the “Objection Deadline”).

    1
     As used herein, “McKinsey” means, collectively, McKinsey & Company, Inc., McKinsey Holdings, Inc.,
    McKinsey & Company, Inc. United States, and McKinsey Recovery & Transformation Services U.S.,
    LLC.
16-10992-smb    Doc 5830      Filed 03/07/19 Entered 03/07/19 17:40:59         Main Document
                                           Pg 2 of 12


           PLEASE TAKE FURTHER NOTICE, that Objections, if any, to the Order

    must be served in accordance with the provisions of General Order No. M-182, so that

    they are received on or before the Objection Deadline upon: (1) Chambers of the

    Honorable Stuart Bernstein, United States Bankruptcy Judge, United States Bankruptcy

    Court, Southern District of New York, One Bowling Green, New York, NY 10004-1408,

    NY 10601; (2) the United States Trustee, 201 Varick Street, Room 1006, New York,

    New York 10014, Attn: Paul K. Schwartzberg; and (3) M. Natasha Labovitz, Debevoise

    & Plimpton LLP, 919 Third Avenue, New York, New York 10022. Objections not

    timely filed and served may not be considered by the Court.

           PLEASE TAKE FURTHER NOTICE, that if no Objections are timely filed,

    served and received in accordance with this notice, the Court may “so order” and

    enter the proposed Order without further notice or hearing.

    Dated: New York, New York
           March 7, 2019
                                                       WILLIAM K. HARRINGTON,
                                                       UNITED STATES TRUSTEE

                                                By:    /s/ Paul K. Schwartzberg    _____
                                                       Paul K. Schwartzberg
                                                       Trial Attorney
                                                       201 Varick Street, Room 1006
                                                       New York, NY 10014
                                                       Tel. No. (212) 510-0500

                                                       MCKINSEY, by its counsel
                                                       DEBEVOISE & PLIMPTON LLP

                                                By:    /s/ M. Natasha Labovitz_________
                                                       M. Natasha Labovitz
                                                       Debevoise & Plimpton LLP
                                                       919 Third Avenue
                                                       New York, NY 10022
                                                       Tel. No. (212) 909-6000
16-10992-smb     Doc 5830   Filed 03/07/19 Entered 03/07/19 17:40:59      Main Document
                                         Pg 3 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 IN RE:                                    §
                                           §     CASE NO: 16-10992 (SMB)
 SUNEDISON, INC., et al.,                  §     CHAPTER 11
                                           §     (Jointly Administered)
          Debtors.                         §


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 IN RE:                                    §
                                           §     CASE NO: 19-00302 (KRH)
 OLD ANR, LLC, et al.,                     §     MISCELLANEOUS PROCEEDING
                                           §
          Debtors.                         §
                                           §


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                             §
                                   §              CASE NO: 18-35672
WESTMORELAND COAL COMPANY, et al., §              CHAPTER 11
                                   §             (Jointly Administered)
                                   §
     Debtors.                      §

          ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
    UNITED STATES TRUSTEE PROGRAM AND MCKINSEY & COMPANY, INC.
                    AND CERTAIN OF ITS AFFILIATES




                                      RECITALS
16-10992-smb         Doc 5830        Filed 03/07/19 Entered 03/07/19 17:40:59                      Main Document
                                                  Pg 4 of 12


      Whereas, certain McKinsey 1 entities provide financial and consulting services to chapter 11
bankruptcy debtors-in-possession.

       Whereas, issues and concerns have been raised by several United States Trustees with
respect to the adequacy and completeness of disclosures of connections made by McKinsey
pursuant to Fed. R. Bankr. P. 2014 (“Rule 2014”) in seeking retention in the above-captioned cases
under 11 U.S.C. § 327, as set forth more specifically herein.

         Alpha Natural Resources

        Whereas, on May 3, 2016, the then-serving United States Trustee for Region 4 filed a
motion in In re Alpha Natural Resources, Inc., Case No. 15-33896-KRH (Bankr. E.D. Va.)
(including all jointly administered cases and the Old ANR Miscellaneous Proceeding, 2 collectively
the “Alpha Case”), to compel McKinsey to comply with Rule 2014 (the “Motion to Compel”). On
May 19, 2016, McKinsey supplemented its disclosures to resolve the Motion to Compel. Pursuant
to a separate Court Order requiring McKinsey to produce additional information pertaining to its
connections, including those of the McKinsey Investment Office (the “Supplemental Alpha
Disclosures”), McKinsey submitted the Supplemental Alpha Disclosures in-camera to the Alpha
Court on July 6, 2016.

         Whereas, after the Alpha Court’s entry of the final decree closing the Alpha Case, on July
18, 2018, Mar-Bow Value Partners, LLC (“Mar-Bow”) moved to reopen the Alpha Case and for
relief from certain judgments (“Mar-Bow Alpha Motion”). On November 30, 2018, the current
Acting United States Trustee for Region 4 filed comments regarding the Mar-Bow Alpha Motion
and McKinsey’s response thereto (the “Alpha Comment Pleading”), requesting that the Alpha
Court reopen the Alpha Case and impose remedies against McKinsey. On January 16, 2019, the
Alpha Court entered an Order reopening the Alpha Case (the “Reopening Order”) and directed the
Clerk of the Court to open the Old ANR Miscellaneous Proceeding. 3 On January 16, 2019, the
Alpha Court filed the Supplemental Alpha Disclosures on the public docket in the Old ANR
Miscellaneous Proceeding.

         SunEdison

        Whereas, on May 12, 2016, the United States Trustee for Region 2 objected to the debtor’s
application in In re SunEdison, Inc., Case No. 16-10992-SMB (Bankr. S.D.N.Y.) (including all
jointly administered cases, the “SunEdison Case”), to retain McKinsey (the “SunEdison Retention
Objection”). On June 6, 2016, McKinsey supplemented its disclosures to resolve the SunEdison

1
 As used herein, “McKinsey” means, collectively, McKinsey & Company, Inc., McKinsey Holdings, Inc., McKinsey
& Company, Inc. United States, and McKinsey Recovery & Transformation Services U.S., LLC.
2
  As later described, the Court directed the clerk to open a miscellaneous proceeding captioned “Old ANR, LLC, et al.”
(the “Old ANR Miscellaneous Proceeding”).
3
 The Court specified that all filings in the Alpha Case prior to the entry of the Reopening Order shall be deemed
docketed in the Old ANR Miscellaneous Proceeding.

                                                           2
16-10992-smb      Doc 5830     Filed 03/07/19 Entered 03/07/19 17:40:59           Main Document
                                            Pg 5 of 12


Retention Objection. After confirmation of the debtors’ chapter 11 plan, on January 22, 2019,
Mar-Bow filed for relief from certain judgments (the “Mar-Bow SunEdison Motion”).

       Westmoreland

       Whereas, on December 14, 2018, the Acting United States Trustee for Region 7 objected to
the debtor’s application in In re Westmoreland Coal Company, Inc., Case No. 18-35672-DRJ
(Bankr. S.D. Tex.) (including all jointly administered cases, the “Westmoreland Case”), to retain
McKinsey (the “Westmoreland Retention Objection”).

       Mediation Order

       Whereas, McKinsey disputes the allegations asserted by the United States Trustees in the
Alpha Case, the SunEdison Case, and the Westmoreland Case (collectively, the “Subject Cases”).

       Whereas, the Courts in the Subject Cases ordered McKinsey and the respective regional
United States Trustees to participate in a mediation conducted by United States Bankruptcy Judge
Marvin Isgur.

       Whereas, as a result of their good-faith negotiations during mediation, the USTP and
McKinsey reached an agreement, the core terms of which were set forth in a mediated term sheet
(the “Term Sheet”) filed with the Courts as Exhibit A to the Mediator’s Notice to the Court filed
on February 19, 2019 (Alpha, Miscellaneous Proceeding Docket No. 18; SunEdison Docket No.
5802; and Westmoreland, Docket No. 1406). As set forth in the Term Sheet, the Parties
contemplated incorporating its terms into a proposed agreed order (this “Order”) to be submitted to
each of the respective Courts for their consideration and approval.

        Now therefore, in consideration of the foregoing, and of the mutual promises and
compromises between them, the Executive Office for United States Trustees and the United States
Trustees and Acting United States Trustees for Regions 1 through 21 (collectively, the “USTP”)
and McKinsey (collectively with the USTP, the “Parties”) do hereby agree, stipulate, and consent
as follows, subject to each respective Court’s entry of this Order and the passage of any applicable
appeal period.

       IT IS ORDERED AS FOLLOWS:

                                           ARTICLE I

                                 JURISDICTION AND VENUE

        1.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.
§ 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue in the United States
Bankruptcy Courts for the Eastern District of Virginia, Southern District of Texas, and Southern
District of New York is proper pursuant to 28 U.S.C. § 1409(a).


                                                 3
16-10992-smb      Doc 5830      Filed 03/07/19 Entered 03/07/19 17:40:59            Main Document
                                             Pg 6 of 12



                                            ARTICLE II

                                   SETTLEMENT PAYMENT

        2.    The Parties have agreed that McKinsey shall make a $15 million payment (the
“Settlement Payment”) allocated as follows:

                       $5 million to the reorganized debtors in the Alpha Case.
                       $5 million to the reorganized debtors in the SunEdison Case.
                       $5 million to the bankruptcy estates in the Westmoreland Case.

        3.     The payment identified in Paragraph 2 will be distributed in accordance with the
terms of the confirmed plans in those cases or other applicable law. If any of the $15 million is
distributed to McKinsey, it will be refunded by McKinsey to the distributing party.

       4.    The Settlement Payment shall be made within 10 days of this Order becoming final
and non-appealable. McKinsey shall have no further obligations with respect to the Settlement
Payment once it has completed making the payments to the designated entities as set forth in
paragraph 2.

                                           ARTICLE III

                                     RELEASE PROVISIONS

         5.      Upon the payments contemplated in paragraph 2, the USTP hereby releases all
claims against McKinsey (and all of its agents, directors, officers, attorneys, partners and
employees acting on its behalf, solely with respect to actions taken in the course and scope of their
duties with McKinsey regarding disclosures in the cases referenced below), and shall refrain from
instituting, directing or maintaining any contested matter, adversary proceeding, or miscellaneous
proceeding, or participating in any contested matter, miscellaneous proceeding, or adversary
proceeding by a third party (except that the United States Trustees may participate in an action to
the extent ordered by a court provided that the United States Trustees may not seek such a court
order formally or informally), against McKinsey (and all of its agents, directors, officers, attorneys,
partners and employees acting on its behalf, solely with respect to actions taken in the course and
scope of their duties with McKinsey) in which:

            a. it is alleged that McKinsey failed to (i) make full and complete disclosure under
               applicable law; or (ii) fully comply with Fed. R. Bankr. P. 2014; or

            b. any remedy is sought that would be barred by res judicata or collateral estoppel
               principles if McKinsey had (i) made full and complete disclosures in accordance
               with applicable law; and (ii) fully complied with Fed. R. Bankr. P. 2014.

       6.      For the avoidance of doubt, with respect to paragraph 5(b) above, (x) in the event of:

                                                  4
16-10992-smb        Doc 5830        Filed 03/07/19 Entered 03/07/19 17:40:59                    Main Document
                                                 Pg 7 of 12


(i) fraud or a material misrepresentation on the record that would have rendered McKinsey “not
disinterested” in any of these bankruptcy cases or that would otherwise have disqualified
McKinsey from retention, or (ii) a material omission of fact that if made on the record would have
rendered McKinsey “not disinterested” in any of these bankruptcy cases or that would otherwise
have disqualified McKinsey from retention, (y) the USTP may pursue appropriate relief including
seeking disqualification, and McKinsey reserves all rights to object to such relief.

        7.     The USTP’s release will apply in the following bankruptcy cases (including any
jointly administered cases pertaining to the listed cases):

             a. Westmoreland Coal Company, Case No. 18-35672 (Bankr. S.D. Tex.);
             b. SunEdison, Inc., Case No. 16-10992 (Bankr. S.D.N.Y);
             c. Alpha Natural Resources, Inc., Case No. 15-33896 (Bankr. E.D. Va.); 4
             d. The Hayes Lemmerz International, Inc., Case No. 01-11490 (Bankr. D. Del.);
             e. UAL Corporation, Case No. 02-48191 (Bankr. N.D. Ill.);
             f. Mirant Corp., Case No. 03-46590 (Bankr. N.D. Tex.);
             g. Lyondell Chemical Company, Case No. 09-10023 (Bankr. S.D.N.Y.);
             h. Harry & David Holdings, Inc., Case No. 11-10884 (Bankr. D. Del.);
             i. AMR Corp., Case No. 11-15463 (Bankr. S.D.N.Y.);
             j. AMF Bowling Worldwide, Inc., Case No. 12-36495 (Bankr. E.D. Va.);
             k. Edison Mission Energy, Case No. 12-49219 (Bankr. N.D. Ill.);
             l. NII Holdings, Inc., Case No. 14-12611 (Bankr. S.D.N.Y.);
             m. SRC Liquidation, LLC (f/k/a The Standard Register Company), Case No. 15-10541
                (Bankr. D. Del.); and
             n. GenOn Energy, Inc., Case No. 17-33695 (Bankr. S.D. Tex.).

        8.       McKinsey will release all claims against the USTP and all of its current and former
employees, including all claims under the Equal Access to Justice Act, 28 U.S.C. § 2412, based on
the USTP’s investigation and prosecution of claims arising out of or pertaining to the adequacy of
McKinsey’s disinterestedness or disclosures in the cases referenced in paragraph 7, except that
McKinsey reserves all rights with respect to preserved rights of the USTP herein. McKinsey shall
retain all rights to assert requests under the Freedom of Information Act, 5 U.S.C. § 552 provided
that such requests are not made for the purpose of enforcing claims or causes of action released
herein.

        9.        The USTP reserves all rights to:

             a.    Object to McKinsey’s disinterestedness or its retention in the Westmoreland Case
                  on any grounds other than the adequacy of its past retention-related disclosures in
                  the cases referenced in paragraph 7. The Westmoreland Retention Objection by the
                  United States Trustee is resolved by this Agreement, without prejudice to the rights
                  of the United States Trustee to assert any issue in any new objection that might be

4
  For the avoidance of doubt, this includes the Miscellaneous Proceeding captioned “Old ANR, LLC, et al.” referenced
in footnote 2 herein.

                                                         5
16-10992-smb       Doc 5830      Filed 03/07/19 Entered 03/07/19 17:40:59            Main Document
                                              Pg 8 of 12


                filed; and

             b. Cooperate with or provide assistance to other governmental agencies, including
                sharing information or discovery arising out of or relating to the issues addressed
                herein with other governmental agencies; and

             c. Seek and obtain discovery in any bankruptcy case or proceeding, including
                discovery based on or pertaining to the claims released in Paragraph 5, provided that
                such discovery is not sought for the purpose of enforcing claims or causes of action
                released herein.

       10.     The release in Article III applies to the rights and claims of the USTP only. This
Order does not settle, resolve, or prejudice any other rights or claims of the United States, including
the Department of Justice and/or other governmental agencies, against McKinsey. Notwithstanding
any other provision of this Order, claims with respect to any criminal liability are not released.


                                            ARTICLE IV

                                WESTMORELAND RETENTION

       11.     Pursuant to a separate mediated term sheet between McKinsey and the debtors in the
Westmoreland Case (collectively, the “Westmoreland Debtors”) (Docket No, 1406 at Exhibit B),
McKinsey has reached an agreement with the Westmoreland Debtors pursuant to which McKinsey
and the Westmoreland Debtors have filed a Joint Emergency Motion in Furtherance of Mediation
Agreement (Westmoreland, Docket No. 1422) (the “Mediation Motion”). The Region 7 U.S.
Trustee represents that he consents to the extension of time sought in the Mediation Motion.

                                            ARTICLE V

                                MISCELLANEOUS PROVISIONS

       12.     The Courts shall retain exclusive jurisdiction over all matters subject to this Order,
including disputes arising under this Order, and the construction, interpretation, modification, and
enforcement of this Order, and shall retain exclusive jurisdiction to hear and adjudicate any
motions related to this Order.

        13.     This Order and the Term Sheet (and their contents) are not and shall not be used
as an admission of liability, violation, or wrongdoing by McKinsey, and all of its agents, directors,
officers, attorneys and employees acting on its behalf, solely with respect to actions taken in the
course and scope of their duties with McKinsey, to any person or entity or on any legal or equitable
theory. This Order is made without trial or adjudication of any issue of fact or law as to the
claims released in Article III. Nothing in this paragraph reduces McKinsey’s obligations under this
Order or affects the USTP’s authority to enforce any rights hereunder.

       14.      This Order constitutes the entire agreement between the Parties relating to the
                                                  6
16-10992-smb      Doc 5830      Filed 03/07/19 Entered 03/07/19 17:40:59            Main Document
                                             Pg 9 of 12


subject matter reflected herein and may not be modified except in writing executed and delivered
by the Parties hereto.

        15.   This Order will not bind or prejudice the rights and claims of any non-party. This
order binds McKinsey and its successors and assigns.

       16.      This Order may be executed by the Parties in one or more counterparts, or via
facsimile or electronically scanned signatures, each of which shall be deemed an original, all of
which together shall constitute one and the same instrument.

        17.     This Order shall become effective upon the expiration of any appeal period
following its execution by the Parties and its entry by the Court. The Parties hereby waive any
right to seek reconsideration of and/or to appeal from this Order if the Order is entered as submitted
by the Parties.

        18.    In the event either Party determines that there has been a violation of this Order,
it shall provide notice of such violation to the other Party, and a l l o w 10 days to cure or
otherwise purge the conduct deemed to constitute the violation prior to the filing of any motion to
enforce this Order with the Courts, unless more time is agreed to by the Parties.

       19.     If any time period in this Order is stated in days, the Parties shall: (a) exclude
the day of the event that triggers the period; and (b) count every subsequent day, including
intermediate Saturdays, Sundays, and legal holidays, and include the last day of the period, but if
any time period set forth in this Order expires on a Saturday, Sunday, or legal holiday, such time
period shall continue to run until the end of the next day that is not a Saturday, Sunday, or legal
holiday.

                                                 ***

                                     [Signature Pages Follow]




                                                  7
16-10992-smb   Doc 5830   Filed 03/07/19 Entered 03/07/19 17:40:59   Main Document
                                      Pg 10 of 12
16-10992-smb   Doc 5830   Filed 03/07/19 Entered 03/07/19 17:40:59   Main Document
                                      Pg 11 of 12
16-10992-smb   Doc 5830   Filed 03/07/19 Entered 03/07/19 17:40:59   Main Document
                                      Pg 12 of 12




    SO ORDERED on this ___ day of _____, 2019
    New York, New York

    ______________________________________
    HONORABLE STUART M. BERNSTEIN
    UNITED STATES BANKRUPTCY JUDGE
